
	
		III
		110th CONGRESS
		1st Session
		S. RES. 143
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2007
			Ms. Landrieu (for
			 herself and Mr. Vitter) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring Coach Eddie G.
		  Robinson.
	
	
		Whereas Eddie G. Robinson, the former coach of the
			 Grambling State University Tigers, was born on February 13, 1919, in Jackson,
			 Louisiana;
		Whereas after graduating from high school, Eddie G.
			 Robinson attended Leland College in Baker, Louisiana, where he played
			 quarterback on the college's football team and graduated with a baccalaureate
			 of arts degree;
		Whereas in 1941, Eddie G. Robinson accepted a football
			 coaching position at Grambling State University, which, at the time, was known
			 as the Louisiana Negro Normal and Industrial Institute;
		Whereas during his 57-year tenure as the Grambling State
			 University football coach, Eddie G. Robinson established himself as a legend in
			 the world of sports and a Louisiana hero;
		Whereas Eddie G. Robinson broke through the glass ceiling
			 that had always undermined the true potential of African-American players and
			 coaches;
		Whereas Eddie G. Robinson won 408 games, which was more
			 games won than any coach before him;
		Whereas Eddie G. Robinson won 17 championships in the
			 Southwestern Athletic Conference;
		Whereas Eddie G. Robinson held the championship title 9
			 times for Historically Black Colleges and Universities;
		Whereas Eddie G. Robinson sent more than 200 players into
			 the National Football League (NFL), including Paul Tank Younger,
			 who was the first NFL player from a predominantly African-American college and,
			 from then on, Coach Robinson was personally responsible for paving the way for
			 all African-American players to have opportunities in the NFL and others to
			 play at majority White schools;
		Whereas Eddie G. Robinson's achievements are not limited
			 to his athletic victories;
		Whereas Eddie G. Robinson taught his players the meaning
			 of teamwork and patriotism, providing them lessons that extended far beyond the
			 football field;
		Whereas his contributions have also provided for one of
			 the most exciting match-ups in college sports—the Bayou Classic football game,
			 which Eddie G. Robinson and his sports information director, the late Collie J.
			 Nicholson, created; and
		Whereas Eddie G. Robinson was able to serve Grambling
			 State University with such great distinction in large part because of the
			 continuing support of his wife Doris, his two children, Eddie Jr. and Lillian
			 Rose Watkins, his grandchildren, and his great-grandchildren: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)notes with deep
			 sorrow and solemn mourning the death of Coach Eddie G. Robinson, a Louisiana
			 hero and a great American;
			(2)extends its
			 heartfelt sympathy to Mrs. Doris Robinson and the family of Eddie G. Robinson;
			 and
			(3)honors and, on
			 behalf of the Nation, expresses deep appreciation for Coach Eddie G. Robinson's
			 outstanding service to Grambling State University, to Louisiana, and to his
			 country.
			
